Plaintiffs are claiming a loss deduction as a result of a fire which destroyed their home, the Commissioner of Inter r *1000nal Revenue having allowed a lower casualty loss than claimed as a result of a downward adjusted basis in the home. This case comes before the court on defendant’s motion for judgment on the pleadings. Upon consideration thereof, together with the reply in opposition thereto, without oral argument, on the basis of Section 165 of the Internal Revenue Code of 1954, Treasury Regulation § 1.165-1 (b) (1) and the decisions in Ward v. United States, 192 Ct. Cl. 710, 428 F. 2d 1288 (1970), cert. denied, 400 U.S. 1008 (1971), and Rosenthal v. Commissioner, 416 F. 2d 491 (2d Cir. 1969), the court concludes that plaintiffs are not entitled to recover. On September 29, 1972 the court, by order, granted defendant’s motion and dismissed plaintiff’s petition.